              Case 1:21-cv-07316-UA Document 1 Filed 08/31/21 Page 1 of 40




                                 UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -- x
CERVECERÍA MODELO DE MÉXICO,                                   :
S. DE R.L. DE C.V.,                                            :
                                                               :
                                    Plaintiff,                 :
                          v.                                   :
                                                               :   No. 21-CV-7316
CB BRAND STRATEGIES, LLC,                                      :
CROWN IMPORTS LLC, and                                         :
COMPAÑÍA CERVECERA DE                                          :
COAHUILA, S. DE R.L. DE C.V.,                                  :
                                                               :
                                    Defendants.                :
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -- x

   COMPLAINT FOR PRELIMINARY AND PERMANENT INJUNCTIVE RELIEF

                  Plaintiff Cervecería Modelo de México, S. de R.L. de C.V. (“Modelo”), by and

through its undersigned attorneys, files this Complaint for Preliminary and Permanent

Injunctive Relief against Defendants CB Brand Strategies, LLC, Crown Imports LLC, and

Compañía Cervecera de Coahuila, S. de R.L. de C.V. (together, “Constellation” or

“Defendants”), and alleges as follows on knowledge as to its own acts and on information and

belief as to all others:

                                                 INTRODUCTION

                    1.        Constellation recently launched two new beers—using the MODELO®

trademarks—under a new “Modelo Reserva” name: one beer that claims it is “Finished on

aged wood from Tequila Barrels” (the “Tequila Barrels Beer”), and a separate beer claiming

to be “Finished on aged wood from Bourbon Barrels” (the “Bourbon Barrels Beer”). For the

reasons discussed below, the Tequila Barrels Beer violates both Mexican and U.S. laws that

strictly restrict the use of the word “Tequila,” which constitutes a violation of the parties’ 2013

Sublicense Agreement (the “2013 Sublicense”) (Ex. A). The Bourbon Barrels Beer also
          Case 1:21-cv-07316-UA Document 1 Filed 08/31/21 Page 2 of 40




violates the 2013 Sublicense because Constellation can only market and sell “Mexican-style

Beer.” Bourbon has nothing to do with Mexico, and trade dress promoting a beer “finished on

aged wood from Bourbon Barrels” violates the requirement that Constellation only market and

sell “Mexican-style Beer.” Finally, both beers violate the provision of the 2013 Sublicense

that expressly prohibits the type of spirit-branding in which Constellation is engaged. Modelo

therefore seeks this Court’s immediate assistance to stop Constellation from both violating the

law and undermining Modelo’s brand, reputation and goodwill, and to protect Modelo’s rights

under the 2013 Sublicense that governs the relationship between Modelo and Constellation.

               2.      Tequila is both a highly valued and well-regulated “Appellation of

Origin,” protected since 1974 and owned exclusively by the Government of Mexico. The

Federal Industrial Property Protection Law of Mexico establishes that all protected appellations

of origin are national assets and may only be used following an authorization issued by the

Mexican Institute of Industrial Property (the “IMPI”).        To use the word “Tequila” in

compliance with Mexican law, a beverage—including not only a tequila itself, but also any

other beverage such as a beer—must meet specific criteria set forth in applicable regulations,

such as, inter alia, the Certification Mark Guidelines and the Mexican Official Standard for

Tequila. To oversee and certify that all such products conform to these guidelines and

standards, the Government of Mexico authorized the Consejo Regulador del Tequila (“CRT”),

a private organization based in Mexico, to enforce the rules regarding the Tequila appellation

of origin. The United States has, by treaty and by law, agreed to respect and enforce the

Government of Mexico’s rights to the Tequila appellation of origin.

               3.      Among the many reasons why Constellation is forbidden from using the

word “Tequila” is that Constellation, by its own admission, does not have authorization by the




                                                -2-
          Case 1:21-cv-07316-UA Document 1 Filed 08/31/21 Page 3 of 40




CRT or IMPI as required to use the protected appellation of origin “Tequila” as a descriptor

on “Modelo Reserva.” Constellation is thus in direct violation of Mexican and U.S. law. As

discussed below, Constellation’s failure to comply with “all applicable laws, rules, and

regulations” constitutes a breach of the 2013 Sublicense. Constellation’s attempt to associate

the Tequila Barrels Beer with “Tequila,” despite lacking the requisite authorizations from the

Mexican government, is likely to confuse consumers by suggesting (falsely) that

Constellation’s product complies with the requirements and standards governing the use of the

term “Tequila.”

               4.     On June 14, 2021, Modelo notified Constellation that Constellation and

its affiliates were infringing the MODELO® trademarks and breaching the 2013 Sublicense.

Constellation responded to Modelo on June 21, 2021, stating not only that Constellation

refused to stop selling Modelo Reserva, but also that “Modelo Reserva does not require any

approval from the [CRT].”

               5.     Constellation’s decision to flout Mexican and U.S. law in connection

with its launch of the Tequila Barrels Beer quickly drew the ire of the CRT. On July 23, 2021,

the CRT wrote to Constellation, demanding that it “[i]mmediately” cease its violation of

Mexican and U.S. law through its sale and marketing of the Tequila Barrels Beer. (Ex. B.)

The CRT stated its position as follows:

               “In view of the recognition of TEQUILA as a certification mark
               and the TTB regulations requiring the use of TEQUILA in
               compliance with the laws of Mexico, the use of ‘Tequila’ on the
               Product packaging and advertising is in violation of U.S. laws
               and regulations.” (Id. at 4.)

               6.     As a harbinger of the market, brand and regulatory confusion and

damage that Constellation is creating for Modelo, the CRT sent the same letter to Modelo,

asking that Modelo cease and desist from engaging in the conduct of Constellation which


                                               -3-
          Case 1:21-cv-07316-UA Document 1 Filed 08/31/21 Page 4 of 40




Modelo, a separate company, obviously does not control. Modelo, through counsel, has

informed the CRT that Constellation is responsible for the Modelo Reserva products.

               7.      To the best of Modelo’s knowledge, Constellation continues to refuse

to cease its ongoing misuse of the Tequila appellation.1 This disregard is inviting a public

dispute between Constellation and the CRT, which has potentially highly negative

consequences for Modelo and the Modelo brand.

               8.      Because the Tequila appellation of origin is a Mexican ‘national asset’

(hien nacional) under Mexican law, disputes regarding the Tequila designation are very public

in Mexico. For example, the CRT recently concluded a lengthy battle with Heineken, a Dutch

brewer, over its Desperado beer product, which similarly used the word Tequila in its

marketing. So prominent was the CRT’s dispute with Heineken that the Mexican President,

Andres Manuel López Obrador, promised to defend the tequila industry during one of his daily

press conferences. He said: “We have to protect the fruit of the work and efforts and traditions

of our people,” and, “We have to defend the origin of tequila and mezcal and other

authentically Mexican goods.”

               9.      Upon the resolution of its dispute with Heineken several weeks ago, the

CRT published a full page advertisement in one of Mexico’s leading newspapers thanking the

President and the Secretary of Economy for their help throughout the litigation.

               10.     Any similar publicity that wrongfully imputes to Modelo and its

MODELO® Marks a misuse of Mexico’s Tequila laws would cause serious and irreparable



1
        Recently, in fact, the CEO of Constellation Brands, Inc. touted that “Modelo Reserva
is doing well in the test markets.” See Beer Business Daily, Constellation Chief on their single
biggest innovation bet, and more (Aug. 17, 2021) (Ex. C). The CEO made no mention of the
CRT’s demand that Constellation “[i]mmediately” cease its violation of Mexican and U.S. law.


                                                -4-
          Case 1:21-cv-07316-UA Document 1 Filed 08/31/21 Page 5 of 40




harm to Modelo’s sterling reputation in Mexico, and beyond—not only with the Mexican

government and the CRT, but also with business partners, the business community at-large,

opinion leaders, and the general public (including the consumers of Modelo’s beers). Modelo

is also likely to suffer lost sales in Mexico that would be difficult to calculate, as consumers

may choose not to purchase products from a company that is (undeservedly) perceived as

failing to respect Mexican heritage and law.

               11.     If upsetting the Government of Mexico and damaging Modelo’s public

image were not enough, Constellation’s violation of the law means it is also in breach of its

2013 Sublicense obligations to Modelo. Section 3.1 of the 2013 Sublicense provides that

Constellation may only use and/or reproduce the MODELO® Marks “in accordance with all

applicable laws, rules, and regulations.” (Ex. A § 3.1.) This provision constitutes an important

guardrail that allows Modelo “[t]o protect the reputation and strength of the Trademarks and

the goodwill associated with each Trademark.” (Id.) The CRT’s cease and desist letter and

potential public litigation over Constellation’s failure to comply with U.S and Mexican law

underscores the importance of this protection.

               12.     Further, the 2013 Sublicense reserves for Modelo—not Constellation—

the right to make the brand-critical decisions of whether (and when) to extend the Modelo

brand by affiliating it with spirits. Section 2.15(c) bars Constellation from adopting, referring

to or incorporating any sort of spirit-branding (e.g., using the word “Tequila” or “Bourbon”)

until such time as Modelo decides to expand its marks to beers using spirit branding.

Constellation is only authorized to use any sort of spirit-branding if and when Modelo, as the

owner of the (sub)licensed marks, decides to do so. To date, Modelo has not done so, and

Constellation has never claimed otherwise.




                                                 -5-
          Case 1:21-cv-07316-UA Document 1 Filed 08/31/21 Page 6 of 40




               13.    As a further restriction, the 2013 Sublicense only allows Constellation

to produce “Mexican-style” beer, and prohibits Constellation from using visual cues in the

naming, labeling and trade dress that indicate any origin other than Mexico.2 Constellation’s

Bourbon Barrels Beer claims that it is “Finished on aged wood from Bourbon Barrels,” but

Bourbon is a distinctive product of the United States and has nothing whatsoever to do with

Mexico or Mexican beer.

               14.    Because of the immediate harm that will flow to Modelo from

Constellation’s misuse of Modelo’s trademarks, Modelo brings this action to seek injunctive

relief to stop Constellation from tarnishing Modelo’s reputation and from breaching the 2013

Sublicense. Absent injunctive relief, Modelo’s good name will be brought into a very public

fight with the CRT, all because Constellation refuses to obey applicable laws and its

contractual obligations.

               15.    While under ordinary circumstances a licensor could terminate a rogue

licensee for similar misconduct, Modelo and Constellation operate under a unique

arrangement. The 2013 Sublicense was the result of a negotiated divestiture overseen by the

United States Department of Justice and continues “in perpetuity” – it does not provide Modelo

with the right to terminate the Sublicense. (See Ex. A § 4.1.) Modelo’s exclusive remedy for

breach is to seek enforcement of its rights under the 2013 Sublicense and bring a claim “at law

or equity for any claimed breach, but excluding any remedies that would seek to terminate, or




2
       The 2013 Sublicense defines “Mexican-style Beer” as, “any Beer bearing the
Trademarks that does not bear any trademarks, trade names or trade dress that would
reasonably be interpreted to imply to consumers in the Territory an origin other than Mexico.”
(Ex. A § 1.1 at 7 (emphasis added).)


                                               -6-
          Case 1:21-cv-07316-UA Document 1 Filed 08/31/21 Page 7 of 40




result in the termination of this [2013 Sublicense].” (Id.) The Court is therefore Modelo’s

exclusive avenue for relief from irreparable harm inflicted upon it by Constellation.

               16.    Constellation’s misconduct is the latest attempt in a broader and

deliberate effort by Constellation to use (and misuse) Modelo’s trademarks. After six years of

a relatively positive relationship, Constellation launched a “Corona Hard Seltzer,” which is

neither a Beer nor a Mexican-style Beer as required under the 2013 Sublicense but rather a

“spiked sparkling water” made with alcohol from sugar. That conduct is already subject to

litigation pending in the United States District Court for the Southern District of New York.3

                                       THE PARTIES

               17.    Modelo is a Mexican corporation with its principal place of business at

Cerrada de Palomas 22, Piso 6, Reforma Social, Miguel Hidalgo, Mexico City 11650, Mexico.

Modelo was founded in 1922 and is famous for having created and brewed many well-loved

brands of beer, including “Corona,” “Modelo,” “Pacífico,” and “Victoria.”           Given the

popularity of Modelo’s beers in the United States, Modelo has come to be known as the

producer of high-quality, broadly appreciated, Mexican-style beers.

               18.    Defendant CB Brand Strategies, LLC (“CBBS”) is a Delaware

corporation with its principal place of business in Zug, Switzerland. CBBS traces its origins

to being a “bulk wine” producer, and to this day continues to own numerous wine labels.

CBBS has since expanded into spirits, beer (through its 2013 Sublicense with Modelo), and




3
        See Cervecería Modelo de Mexico, S. de R.L. de C.V. v. CB Brand Strategies, LLC et
al., Case No. 1:21-cv-01317-LAK (S.D.N.Y.) (the “Corona Hard Seltzer Litigation”). On June
16, 2021, the Court denied Constellation’s motion to dismiss “in all respects,” holding that
Modelo’s complaint “states plausible claims for breach of contract and trademark
infringement.” Id. at Dkt. No. 34.


                                                -7-
           Case 1:21-cv-07316-UA Document 1 Filed 08/31/21 Page 8 of 40




other alcoholic beverages. CBBS is a successor by assignment to Constellation Beers LTD., a

signatory to the 2013 Sublicense.

               19.     Defendant Crown Imports LLC (“Crown”) is a Delaware limited

liability company with its principal place of business in Chicago, Illinois. Crown imports and

distributes the “Modelo” and “Corona” beer portfolios in the United States, and is the U.S.

distributor of Modelo Reserva.

               20.     Defendant Compañía Cervecera de Coahuila, S. de R.L. de C.V.

(“CCC”) is a Mexico limited liability company with its principal place of business in Nava,

Coahuila, Mexico. CCC produces and packages Modelo Reserva in Nava, Coahuila, Mexico,

and is responsible for exporting Modelo Reserva from Mexico to the U.S.

                               JURISDICTION AND VENUE

               21.     The Court has original subject matter jurisdiction over this action

pursuant to 15 U.S.C. § 1121(a) and 28 U.S.C. §§ 1331 and 1338. The Court has supplemental

jurisdiction pursuant to 28 U.S.C. § 1367 over claims arising under the laws of the State of

New York because they are so related to the claims over which the Court has original

jurisdiction that they form part of the same “case or controversy” under Article III of the United

States Constitution.

               22.     This Court has personal jurisdiction over Defendants pursuant to New

York General Obligations Law § 5-1402 because the action arises out of an agreement for

which a choice of New York law has been made, and which (i) relates to obligations arising

out of a transaction covering in the aggregate not less than one million dollars, and (ii) contains

a provision whereby the parties agreed to submit to the jurisdiction of the courts of this State.4


4
       Pursuant to Section 6.2 of the 2013 Sublicense, “[Constellation] and [Modelo]
irrevocably consent to the exclusive personal jurisdiction and venue of the courts of the State


                                                 -8-
          Case 1:21-cv-07316-UA Document 1 Filed 08/31/21 Page 9 of 40




               23.    Venue is proper in this District pursuant to (a) 28 U.S.C. § 1391(b)(2)

because a substantial part of the events or omissions giving rise to the claims occurred within

this District, and (b) the aforementioned express forum selection clause.

               24.    As permitted under the 2013 Sublicense, Modelo brings this suit seeking

injunctive relief to prevent Constellation’s violations of applicable law and breaches of the

2013 Sublicense. (See Ex. A § 9.8.) Because injunctive relief is necessary to avoid irreparable

harm resulting from Constellation’s actions; will preserve the status quo during any non-

binding arbitration the parties may undertake; and is expressly allowed by the CPR rules

governing the non-binding arbitration process provided for in the 2013 Sublicense,5 Modelo

may commence this judicial action for injunctive relief.

                                    RELEVANT FACTS

                                        Background
               25.    Founded in Mexico in 1922, Modelo is the preeminent brewer of

Mexican beers, and is responsible for some of the most well-known beers in the world. Modelo

launched its eponymous “Modelo” brand in 1925. Today, Modelo is responsible for more than

30,000 jobs, 11 breweries, and 20 production and brewing plants in Mexico. Modelo owns the

trademark and rights to many famous trademarks all over the world, including, for example,



of New York and the federal courts of the United States, in each case sitting in New York
County, in connection with any action or proceeding arising out of or relating to this
Agreement. [Constellation] and [Modelo] hereby irrevocably waive, to the fullest extent
permitted by law, any objection that it may now or hereafter have to the laying of the venue of
such action or proceeding brought in such a court and any claim that any such action or
proceeding brought in such court has been brought in an inconvenient forum.”
5
       See Ex. A § 6.2 (providing for non-binding arbitration “before the CPR Institute for
Dispute Resolution”); CPR 2018 Non-Administered International Arbitration Rules, Rule
14.12 (“A request for emergency measures by a party to a court shall not be deemed
incompatible with the agreement to arbitrate, including the agreement to this Rule 14, or as a
waiver of that agreement.”).


                                               -9-
          Case 1:21-cv-07316-UA Document 1 Filed 08/31/21 Page 10 of 40




Mexican trademarks for CORONA, MODELO, MODELO ESPECIAL, and the Modelo bottle

label/design.

                26.   Modelo became part of Anheuser-Busch InBev SA/NV (“ABI”) in

2013.

                27.   After ABI and Modelo announced their merger, the U.S. Department of

Justice (“DOJ”) filed a lawsuit claiming that the merger would violate Section 7 of the Clayton

Act, which prohibits mergers and acquisitions when the effect “may be substantially to lessen

competition, or to tend to create a monopoly.” (United States v. Anheuser-Busch InBev SA/NV,

et al., No. 13-CV-127 (Jan. 31, 2013) (ECF No. 1).)

                28.   To address the DOJ’s concerns, ABI and Modelo agreed to divest

Modelo’s beer business in the United States through a license to Constellation. The terms and

conditions of the resolution of the DOJ action are memorialized in the October 21, 2013 Final

Judgment (the “Final Judgment”), so-ordered by the United States District Court for the

District of Columbia in United States v. Anheuser-Busch InBev SA/NV, et al., No. 13-CV-127

(ECF No. 48). The terms of the Modelo-Constellation license are set forth in the 2013

Sublicense, attached as an exhibit to the Final Judgment (ECF No. 45-2 at 73).

                29.   Pursuant to the 2013 Sublicense, Modelo sold and Constellation

acquired, for approximately $4.75 billion, various assets related to Modelo’s U.S. beer

business and the right to use certain intellectual property in accordance with the terms and

conditions of that agreement.




                                               -10-
          Case 1:21-cv-07316-UA Document 1 Filed 08/31/21 Page 11 of 40




                                     The 2013 Sublicense
               30.     The 2013 Sublicense6 identifies multiple U.S. trademarks for “Modelo”-

brand beers owned by Modelo and licensed to Constellation, including those consisting of the

word “Modelo” (e.g., Registration Nos. 1,022,817 and 2,631,391); variants of and/or additions

to that word, such as “Modelo Especial” and “Negra Modelo” (e.g., Registration Nos.

1,055,321, 1,217,760, 2,631,389, and 2,631,390); and/or stylized versions of those word(s)

(e.g., Registration Nos. 3,567,209 and 4,060,986).7 There are significant limits set forth in the

Sublicense as to what Constellation can, and cannot, do with these trademarks.

               31.     The licensed trademarks, which are set forth in Exhibits B and D to the

2013 Sublicense and include any amendments or supplements to those exhibits and “Brand

Extension Marks,” are defined in the 2013 Sublicense as “Trademarks.” (See Ex. A §§ 1.1 at

4, 10, 2.15(b).) The federally registered MODELO® Trademarks (and additional federally

registered MODELO®-related marks asserted here) for alcoholic beverages that are active

today (collectively, the “MODELO® Marks”) are listed in Appendix 1.

               32.     Constellation must use and/or reproduce the MODELO® Marks “in

accordance with all applicable laws, rules, and regulations.” (Id. § 3.1.) Particularly in the

context of a new product, Section 3.1 constitutes an important guardrail that allows Modelo




6
       Modelo and CBBS are the successors to the signatories to the 2013 Sublicense.
Pursuant to Section 2.6 of that agreement, CBBS has granted sublicenses under the 2013
Sublicense to its affiliates Crown and CCC; those sublicenses bind Crown and CCC to the
2013 Sublicense. (See Ex. A § 2.6(a).)
7
        Under Section 2.10(a), “[o]wnership of the Trademarks and of the goodwill associated
therewith shall at all times remain in and inure solely to the benefit of [Modelo], and any
trademark rights or goodwill with respect thereto which may accrue as a result of advertising
or sales of Importer Products or Interim Products shall be the sole and exclusive property of
[Modelo].” (Ex. A § 2.10(a).)


                                                -11-
          Case 1:21-cv-07316-UA Document 1 Filed 08/31/21 Page 12 of 40




“[t]o protect the reputation and strength of the Trademarks and the goodwill associated with

each Trademark.” (Id.)

               33.     Constellation is permitted to innovate under the 2013 Sublicense.

Section 2.15 of the 2013 Sublicense grants Constellation certain expansion rights to sell new

Brand Extension Beers, and to adopt new Brand Extension Marks in connection with such

Beers. (Id. § 2.15.) “Brand Extension Beer” is defined as, “Beer packaged in Containers

bearing a Brand Extension Mark,” which in turn means, “a Mark that is a derivative of one or

more of the Trademarks for use in the marketing, merchandising, promotion, advertisement

(including sponsorship activities in connection with the foregoing), licensing, distribution and

sale of Mexican-style Beer.” (Id. § 1.1 at 4.)

               34.     Modelo retains ownership of “any and all Trademarks and Trade Dress

related to any Brand Extension Beer.” (Id. § 2.15(e).) Accordingly, Constellation’s authority

with respect to Brand Extension Beers and Brand Extension Marks is limited in the 2013

Sublicense so that Modelo, as owner of the marks, can protect its valuable brands from

products that violate the 2013 Sublicense. Of course, Constellation may innovate and bring to

market any non-Modelo product it likes, but if the product is to bear a licensed Modelo U.S.

trademark, it must be within the scope of the 2013 Sublicense and comply with the agreed-

upon limitations for Brand Extension Beers.

               35.     Critically, the 2013 Sublicense leaves the decision whether to extend the

MODELO® Marks into spirit-branding to Modelo, not to Constellation. The 2013 Sublicense

provides that Constellation “shall not adopt a Brand Extension Mark that adopts, refers to or

incorporates the name of any type of distilled spirit (such as Corona Tequila),” or “use any

distilled spirits as an ingredient in any Recipe for a Brand Extension Beer,” unless Modelo




                                                 -12-
          Case 1:21-cv-07316-UA Document 1 Filed 08/31/21 Page 13 of 40




does so first for a product marketed in Mexico or Canada. (Id. § 2.15(c).) To date, Modelo

has not decided to market any product in Mexico or Canada that would permit Constellation

to spirit-brand any new Brand Extension Beer.

               36.    The 2013 Sublicense further requires that any Brand Extension Beer

must be a “Mexican-style Beer.” (Id. § 2.15(a).) The 2013 Sublicense defines “Mexican-style

Beer” as, “any Beer bearing the Trademarks that does not bear any trademarks, trade names or

trade dress that would reasonably be interpreted to imply to consumers in the Territory an

origin other than Mexico.” (Id. § 1.1 at 7 (emphasis added).)

               37.    The 2013 Sublicense also provides Modelo with access to immediate

judicial assistance in the event of irreparable harm. The parties agreed as follows:

               “[A] breach or threatened breach by them of any provision of
               this Agreement will result in the other entity suffering
               irreparable harm which cannot be calculated or fully or
               adequately compensated by recovery of damages alone.
               Accordingly, the parties agree that any party may, in its
               discretion (and without limiting any other available remedies),
               apply to any court of law or equity of competent jurisdiction for
               specific performance and injunctive relief (without necessity of
               posting a bond or undertaking in connection therewith) in order
               to enforce or prevent any violations of this Agreement, and any
               party against whom such proceeding is brought hereby waives
               the claim or defense that such party has an adequate remedy at
               law and agrees not to raise the defense that the other party has
               an adequate remedy at law. The failure of either party at any
               time to require performance of any provision of this Agreement
               shall in no manner affect such party’s right to enforce such
               provision at any later time. No waiver by any party of any
               provision, or the breach of any provision, contained in this
               Agreement shall be deemed to be a further or continuing waiver
               of such or any similar provision or breach.” (Id. § 9.8.)

                                       Modelo Reserva
               38.    To capitalize on Modelo’s sales growth and valuable brand equity,

Constellation has decided to utilize the MODELO® Marks in connection with new products.



                                                -13-
         Case 1:21-cv-07316-UA Document 1 Filed 08/31/21 Page 14 of 40




However, Constellation never notified Modelo of its plans for Modelo Reserva products as

required by the 2013 Sublicense (see Ex. A § 2.2(b))—despite apparently developing this

product contemporaneously with another agave-flavored Pacífico product about which

Constellation did notify Modelo.

               39.    Since discovering the Modelo Reserva products on the market, Modelo

has learned that during Constellation’s Q4 FY 2020 earnings call on April 3, 2020,

Constellation stated that, as part of its attempt to “extend the brand” to new areas through

“innovation,” Constellation would be “testing new spirits, barrel-aged offerings” called

“Modelo Reserva” that “will be available in [unspecified] test markets in tequila and bourbon

barrel-aged options.” Constellation further noted that “Modelo’s strength with Hispanic

consumers continues to fuel the growth of this brand and with more than one million Hispanics

reaching legal drinking age each year, combined with our continued efforts to broaden our

appeal with general market consumers; we believe we’re only scratching the surface of where

this brand can go.”

               40.    Constellation’s sole initial advertising for their “test” of the two

different Modelo Reserva beers was a single tweet on April 9, 2020.8 The tweet was

accompanied by a six-second video, which as shown in Figure 1 emphasized Modelo Reserva’s

“barrel-aged flavor” and described both beers as an “easy-to-drink lager”:




8
      Modelo USA (@ModeloUSA), TWITTER (April 9, 2020, 3:38 PM), https://twitter.com
/ModeloUSA/status/1248379770796048384. The phrase “Fighting Spirit” used in this tweet
is commonly used in connection with the marketing of existing Modelo-branded beers.


                                              -14-
         Case 1:21-cv-07316-UA Document 1 Filed 08/31/21 Page 15 of 40




                                          Figure 1




              41.     Other than that single tweet, Constellation did not make any further

public statements about the Modelo Reserva products for over a year, never included Modelo

Reserva in the list of available products on Constellation’s website, and sold only small

quantities of Modelo Reserva in limited test markets.

              42.     Over a year after the initial tweet, on April 15, 2021, Constellation

began actually marketing the product to a broader release.9 As shown in Figure 2 below,




9
     See Modelo USA, Modelo Reserva, https://www.youtube.com/watch?v=-
r9YDp5HwwU and https://www.youtube.com/watch?v=Hhd-FxIbISw (English), https://
www.youtube.com/watch?v=Sy_kEoxPd3Q and https://www.youtube.com/watch?v=VWZ
BwHE0neo (Spanish) (all published Apr. 15, 2021).


                                              -15-
          Case 1:21-cv-07316-UA Document 1 Filed 08/31/21 Page 16 of 40




Constellation chose to feature the word “TEQUILA” in the largest font near the center of the

picture, above an image of the Modelo Reserva bottle:

                                           Figure 2




               43.     As shown in Figures 3-6, Constellation’s marketing and packaging of

Modelo Reserva alternatively uses the phrases “Finished on aged wood from Tequila Barrels”

or “Finished on aged wood from Bourbon Barrels,” with the word “Tequila” or “Bourbon”

always featured prominently along with the MODELO® Marks:10




10
        By contrast, the phrase “Pilsner-Style Lager” is barely legible on Constellation’s
packaging for Modelo Reserva because it is relegated to the bottom corner of the label and
printed in the tiniest of fonts in a color that blends in to the background of the label or box.


                                               -16-
Case 1:21-cv-07316-UA Document 1 Filed 08/31/21 Page 17 of 40




                         Figure 3




                            -17-
         Case 1:21-cv-07316-UA Document 1 Filed 08/31/21 Page 18 of 40




                                         Figure 411




11
       The red and blue circles added to Figures 4-6 indicate where the Tequila Barrels Beer
and Bourbon Barrels Bear use the phrases “Finished on aged wood from Tequila Barrels” and
“Finished on aged wood from Bourbon Barrels,” respectively.


                                             -18-
Case 1:21-cv-07316-UA Document 1 Filed 08/31/21 Page 19 of 40




                         Figure 5




                            -19-
Case 1:21-cv-07316-UA Document 1 Filed 08/31/21 Page 20 of 40




                         Figure 6




                            -20-
         Case 1:21-cv-07316-UA Document 1 Filed 08/31/21 Page 21 of 40




               44.    Constellation’s marketing strategy with respect to Modelo Reserva is

consistent with Constellation’s stated reason for using the MODELO® Marks in connection

with these unproven products: Constellation believes they can exploit the MODELO® Marks

to “extend the brand” that Constellation characterizes as a “foundational play for this company

for many, many more years to come,” and thereby sell more barrel-aged beer than they

otherwise would be able to do without the Modelo brand. Similarly, as evidenced by

Constellation’s prominent use of ‘Tequila” and “Bourbon” in the marketing and packaging for

Modelo Reserva, Constellation believes that they can sell more Modelo Reserva by closely

associating these new products with the names of popular spirits that carry with them a well-

established taste, quality and origin in the minds of consumers.

               45.    It is Modelo, not Constellation, that owns the rights in the MODELO®

Marks.12 While Constellation is permitted to innovate with Brand Extension Beers under the

2013 Sublicense, it is ultimately Modelo that must supervise the use of its trademarks to

prevent them from being used unlawfully and to ensure that the goodwill associated with the

MODELO® Marks continues to grow. The risk that a Modelo-branded product could have a

negative impact on the Modelo brand more broadly is one of the key reasons why, in

connection with the 2013 Sublicense, Modelo bargained for—and secured—significant

limitations on Constellation’s authority to use MODELO® Marks in connection with Brand

Extension Beers.

               46.    Constellation’s lack of notice and communication about its plans for the

product with Modelo, as required under the 2013 Sublicense, stands in stark contrast to how



12
       See Ex. A § 2.10 (“Ownership of the Trademarks and of the goodwill associated
therewith shall at all times remain in and inure solely to the benefit of [Modelo].”).


                                               -21-
          Case 1:21-cv-07316-UA Document 1 Filed 08/31/21 Page 22 of 40




Constellation worked with Modelo regarding the possible launch of another “agave” product,

a Pacífico beverage that raised similar issues. In the Summer of 2020, Constellation sought

Modelo’s approval of design modifications related to agave flavoring and marketing for a

Pacífico-branded product pursuant to the 2013 Sublicense. In correspondence related to that

modification, Modelo reiterated the prohibition under the 2013 Sublicense from using branding

related to distilled spirits under Section 2.15(c).13

                47.     On information and belief, the reason for Constellation’s reticence with

Modelo Reserva was that it knew the products are not permitted under the 2013 Sublicense.

As explained above, the 2013 Sublicense specifically prohibits Constellation from adopting a

spirit-branded product such as Modelo Reserva. Nevertheless, Constellation has proceeded

with its launch of Modelo Reserva in direct violation of Section 2.15(c). Each of the Brand

Extension Marks that Constellation has adopted—“Modelo Reserva Finished on aged wood

from Tequila Barrels” and “Modelo Reserva Finished on aged wood from Bourbon Barrels”—

violates Section 2.15(c) because each such Brand Extension Mark “adopts, refers to or

incorporates” the name of a distilled spirit (tequila and bourbon, respectively).

                48.     The result is the same even if one considers “Modelo Reserva” to be the

relevant “Brand Extension Mark” for purposes of Section 2.15(c). “Reserva” is Spanish for

“Reserve,” a word that is commonly used to refer to distilled spirits such as tequila and




13
        Even more recently, during oral argument in the related Corona Hard Seltzer Litigation,
counsel for Constellation acknowledged that Section 2.15(c) “[is], of course, a reservation of
rights for ABI. Without that, of course, the parties were concerned that someone might be able
to pour rum, or vodka, or tequila, or whisky into, quote unquote, beer, so malt beverage,
traditional beer, etc., and still be covered by the license.” See Transcript of June 16, 2021 Oral
Argument at 14:14-19, Cerveceria Modelo de Mexico, S. de R.L. de C.V. v. CB Brand
Strategies, LLC et al., Case No. 1:21-cv-01317-LAK (S.D.N.Y.) (emphasis added).


                                                  -22-
          Case 1:21-cv-07316-UA Document 1 Filed 08/31/21 Page 23 of 40




bourbon.14 While “Reserve” can sometimes be used to refer to something other than distilled

spirits (e.g., wine), Constellation’s marketing of Modelo Reserva—which invariably associates

“Reserva” with the phrases “Finished on aged wood from Tequila Barrels” or “Finished on

aged wood from Bourbon Barrels”—demonstrates that, in this context, there can be no doubt

that Constellation is using “Reserva” to refer to distilled spirits (i.e., tequila and bourbon).

               49.     The Bourbon Barrels Beer also violates Section 2.15(a) of the 2013

Sublicense for the additional reason that it is not a “Mexican-style Beer.” As explained above,

the 2013 Sublicense allows Constellation to adopt Brand Extension Marks “solely” for

“Mexican-style Beer,” which is specifically defined as “any Beer bearing the Trademarks that

does not bear any trademarks, trade names or trade dress that would reasonably be interpreted

to imply to consumers in the [United States] an origin other than Mexico.” (Ex. A §§ 2.15(a),

1.1 at 7 (emphasis added).) Given that bourbon has a deep history in the United States15—

Kentucky, in particular—and no meaningful connection to Mexico, Mexican industry or

culture, or the Mexican market, Constellation’s use of “any” trade dress (the references to

Bourbon) “would reasonably be interpreted to imply to consumers . . . an origin other than

Mexico”; Bourbon is manifestly a product of the United States,16 and consumers of the


14
        See, e.g., Woodford Reserve, https://www.woodfordreserve.com/ (bourbon);
Jefferson’s Reserve, https://jeffersonsbourbon.com/jeffersons-reserve/ (bourbon); Reserva De
La Familia, https://cuervo.com/products/reserva-de-la-familia/ (tequila).
15
        In 1964, the United States Congress officially designated bourbon “a distinctive
product of the United States,” noting that “Bourbon whisky has achieved recognition and
acceptance throughout the world as a distinctive product of the United States.” Bourbon
Whiskey Designated as Distinctive Product of U.S., S. Con. Res. 19, 88th Cong., 78 Stat. 1208
(1964). Accordingly, the TTB classifies bourbon whiskies as “distinctive products of the
United States,” and thus requires that “the word ‘bourbon’ shall not be used to describe any
whisky or whisky-based distilled spirits not produced in the United States.” 27 C.F.R. §
5.22(l)(1).
16
      For example, in a video review of Modelo Reserva, one reviewer introduced the
Bourbon Barrels Beer by stating, “bourbon is a whiskey they make in the United States. I


                                                 -23-
          Case 1:21-cv-07316-UA Document 1 Filed 08/31/21 Page 24 of 40




Bourbon Barrels Beer would reasonably be confused about the product’s origin. Other than a

“country of origin” disclosure in fine print (“IMPORTED BEER FROM MEXICO”) that is required by

federal regulations, see 19 C.F.R. §§ 102.0, § 134.0, Constellation’s Bourbon Barrels Beer

uses trade dress that is inconsistent with the Mexican-style Beer requirement, and thus

undermines the Modelo brand’s authentic Mexican heritage and tradition.

                       Constellation Ignores Modelo’s Notice Letter
               50.     The name Tequila has long held special legal, economic and cultural

significance to the people of Mexico and to the people of the particular geographical region

from which the beverage originates, i.e., an area primarily within the central western State of

Jalisco, Mexico. “Tequila” is thus recognized under Mexican, United States and international

law as distinctive product of Mexico, a protected appellation of origin and a U.S. geographic

certification mark. In 1978, the appellation of origin “Tequila” was registered before the World

Industrial Property Organization (WIPO). In the United States, the U.S. Alcohol and Tobacco

Tax and Trade Bureau (the “TTB”) has officially classified “Tequila” as “a distinctive product

of Mexico” for almost 40 years, and thus requires that “Tequila must be made in Mexico, in

compliance with the laws and regulations of Mexico governing the manufacture of Tequila for

consumption in that country.” See 27 C.F.R. § 5.22(g)(1).17 More recently, in 2017, “Tequila”


don’t know, if they sell this beer over there in Mexico. I haven’t seen it there and haven’t seen
advertisements.” champagnepp, Modelo: Bourbon & Tequila Review (Espanol) (Subtitles in
English Available), https://www.youtube.com/watch?v=NlcFiBdPPwM (July 24, 2020)
(starting at 0:30).
17
        The TTB issues Certifications of Label Approval (COLAs) for alcoholic beverages,
including beer products, to certify compliance with the TTB’s specific labeling requirements.
See 27 C.F.R. Part 7. A COLA is required in order to introduce an alcoholic beverage to the
United States market, but the fact that the TTB has issued a COLA for a particular product
does not constitute an all-encompassing safe harbor and does not insulate the seller from claims
of trademark infringement or breach of contract arising from the marketing or sale of that
product.


                                                -24-
         Case 1:21-cv-07316-UA Document 1 Filed 08/31/21 Page 25 of 40




was registered as a geographic certification mark by the U.S. Trademark Office under

registration number 5,225,126. And as of July 1, 2020, pursuant to Article 3.C.2. of the United

States-Mexico-Canada Agreement, the United States agreed “not to permit the sale of any

product as Tequila . . . unless it has been manufactured in Mexico in accordance with the laws

and regulations of Mexico governing the manufacture of Tequila.” United States-Mexico-

Canada Agreement, art. 3.C.2, Nov. 30, 2018; see also id. art. 20.29; 19 U.S.C. § 4511.

               51.    For a product to use the indication Tequila in accordance with Mexican

law, the producer must adhere to certification and other requirements under Mexican law

(collectively, the “Tequila Regulations”), including as applicable the Mexican Official

Standard for Tequila, NOM-006-SCFI-2005, and the Tequila Mexican Standard, NMX-V-049-

NORMEX. The Tequila Regulations are principally promulgated by the Mexican General

Director of Standards and enforced by the IMPI and the CRT, which is an organization

comprised of agave producers, tequila businesses, and government representatives that is

charged under Mexican law with, among other things, protecting the appellation of origin

“Tequila” both in Mexico and abroad. Only parties found to be in compliance with the CRT’s

certification requirements may be authorized by the IMPI to employ the term “Tequila” on

their products, including beer products.

               52.    On June 14, 2021, Modelo notified Constellation that Constellation and

its affiliates were infringing the MODELO® Marks and in breach of the 2013 Sublicense.

Modelo insisted that Constellation cease importing, advertising, promoting, marketing and

selling Modelo Reserva, and enter into negotiations regarding the relief to which Modelo

believes it is entitled. Due to concerns over whether Constellation’s use of “Tequila” in its

branding of the Tequila Barrels Beer was in accordance with “all applicable laws, rules, and




                                               -25-
          Case 1:21-cv-07316-UA Document 1 Filed 08/31/21 Page 26 of 40




regulations,” as required by Section 3.1 of the 2013 Sublicense, Modelo also requested that

Constellation “[p]lease confirm whether the [CRT] has approved this branding, and provide

proof that this branding is in accordance with Mexican law, rules, and regulations.”

               53.     On June 21, 2021, Constellation responded to Modelo’s notice letter. In

addition to refusing to stop selling Modelo Reserva, Constellation stated that “Modelo Reserva

does not require any approval from the Tequila Regulatory Council.”

                              The CRT Cease and Desist Letter

               54.     Constellation was wrong about the necessity for approval from the

Mexican government to use the Tequila appellation. On July 23, 2021, the CRT sent a formal

letter through its U.S. counsel to both Modelo and Constellation, demanding that Constellation

and Modelo take action to “[i]mmediately cease and desist” the use of “Tequila” in connection

with the tequila-branded Modelo Reserva products. (See Ex. B at 5.) The letter states that

because the CRT “has not granted authorization to use the Certification Mark Tequila” and

“[i]in view of the recognition of TEQUILA as a certification mark and the TTB regulations

requiring the use of TEQUILA in compliance with the laws of Mexico, the use of ‘Tequila’ on

the Product packaging and advertising is in violation of U.S. laws and regulations.” (Id. at 4.)

Further, the letter explains that Constellation’s “use of the wording ‘Tequila Barrels’ misleads

consumers as to the quality, ingredients and origin of the beer” because “barrels used in the

aging of Tequila are not certified” and thus “[t]here is no such thing as a ‘tequila barrel.’” (Id.)

               55.     Because Constellation refuses to stop, Modelo brings this action to

address Constellation’s use of the MODELO® Marks in violation of applicable laws as well as

its infringement of Modelo’s trademarks and its breach of contractual obligations.




                                                 -26-
          Case 1:21-cv-07316-UA Document 1 Filed 08/31/21 Page 27 of 40




                                 FIRST CAUSE OF ACTION

                       Trademark Infringement (15 U.S.C. § 1114)

               56.    Modelo realleges and incorporates by reference each of the allegations

contained in paragraphs 1 through 55 of this Complaint.

               57.    Modelo is the owner of the U.S. federal trademark registrations for the

MODELO® Marks.

               58.    The MODELO® Marks are valid and subsisting trademarks in full force

and effect.

               59.    By its registration and extensive use and promotion of the federally

registered MODELO® Marks, Modelo has established a strong association in the public mind

between the MODELO® Marks and the goods and services offered by Modelo.

               60.    Without Modelo’s authorization or consent, Constellation has

reproduced, copied, or otherwise used the MODELO® Marks in commerce in connection with

the sale, offering for sale, distribution, and advertising of tequila- and bourbon-branded

Modelo Reserva.

               61.    Constellation’s conduct has caused or is likely to cause confusion,

mistake, or deception among relevant consumers that Constellation is authorized to produce

and distribute Modelo Reserva or that Modelo Reserva is rendered, sponsored, or otherwise

approved by Modelo.

               62.    Constellation’s unlawful acts constitute trademark infringement in

violation of 15 U.S.C. § 1114.

               63.    Modelo and the public will suffer irreparable harm if Constellation’s

infringement continues. Modelo is therefore entitled to injunctive relief pursuant to 15 U.S.C.

§ 1116(a) that requires Constellation to stop infringing Modelo’s MODELO® Marks.


                                               -27-
          Case 1:21-cv-07316-UA Document 1 Filed 08/31/21 Page 28 of 40




               64.     On information and belief, Constellation’s acts have been willful,

deliberate, and intended to benefit Constellation at Modelo’s expense.           Constellation’s

trademark infringement therefore amounts to an “exceptional case” under 15 U.S.C. § 1117.

                              SECOND CAUSE OF ACTION

                            Breach of Contract (Section 2.15(c))
               65.     Modelo realleges and incorporates by reference each of the allegations

contained in paragraphs 1 through 64 of this Complaint.

               66.     The 2013 Sublicense is a valid and binding contract between Modelo

and Constellation.

               67.     Modelo has fully performed under the 2013 Sublicense, including with

respect to any preconditions necessary for bringing this suit.

               68.     Section 2.15(c) of the 2013 Sublicense provides that Constellation shall

not “adopt a Brand Extension Mark that adopts, refers to or incorporates the name of any type

of distilled spirit (such as Corona Tequila),” unless Modelo does so first for a product marketed

in Mexico or Canada. (Ex. A § 2.15(c).)

               69.     Modelo has not marketed any product in Mexico or Canada that would

permit Constellation, under Section 2.15(c), to adopt, refer to or incorporate the name of any

type of distilled spirit in connection with their use of the MODELO® Marks in the United

States.

               70.     Constellation is using “Modelo Reserva Finished on aged wood from

Tequila Barrels” and “Modelo Reserva Finished on aged wood from Bourbon Barrels” as

Brand Extension Marks. Alternatively, Constellation is using “Modelo Reserva” as a Brand

Extension Mark that is always closely associated with one of two phrases, “Finished on aged

wood from Tequila Barrels” or “Finished on aged wood from Bourbon Barrels.”


                                                -28-
          Case 1:21-cv-07316-UA Document 1 Filed 08/31/21 Page 29 of 40




                71.     Constellation breached Section 2.15(c)(i) of the 2013 Sublicense by

adopting a Brand Extension Mark that “adopts, refers to or incorporates” the name of a type of

distilled spirit (i.e., tequila and bourbon, respectively).

                72.     Constellation’s breach of the 2013 Sublicense is causing immediate and

irreparable harm to Modelo and to its goodwill and reputation, and will continue to do so unless

enjoined by this Court. Modelo is entitled to injunctive relief, as the parties agreed in

Section 9.8 of the 2013 Sublicense.

                73.     Constellation’s breach of the 2013 Sublicense was and is willful and

intentional.

                                 THIRD CAUSE OF ACTION

                                Breach of Contract (Section 3.1)
                74.     Modelo realleges and incorporates by reference each of the allegations

contained in paragraphs 1 through 73 of this Complaint.

                75.     The 2013 Sublicense is a valid and binding contract between Modelo

and Constellation.

                76.     Modelo has fully performed under the 2013 Sublicense, including with

respect to any preconditions necessary for bringing this suit.

                77.     Section 3.1 of the 2013 Sublicense provides that, “[t]o protect the

reputation and strength of the Trademarks and the goodwill associated with each Trademark,”

Constellation shall “use and/or reproduce the Trademarks in accordance with all applicable

laws, rules, and regulations.” (Ex. A § 3.1.)

                78.     Constellation breached Section 3.1 of the 2013 Sublicense by using the

MODELO® Marks in connection with the Tequila Barrels Beer because the Tequila Barrels

Beer violates Mexican laws, rules, and/or regulations governing the appellation of origin


                                                  -29-
          Case 1:21-cv-07316-UA Document 1 Filed 08/31/21 Page 30 of 40




“Tequila.” Consequently, the Tequila Barrels Beer also violates the laws of the United States,

which incorporate such Mexican law.

               79.     Constellation’s breach of the 2013 Sublicense is causing immediate and

irreparable harm to Modelo and to its goodwill and reputation, and will continue to do so unless

enjoined by this Court. Modelo is entitled to injunctive relief, as the parties agreed in

Section 9.8 of the 2013 Sublicense.

               80.     Constellation’s breach of the 2013 Sublicense was and is willful and

intentional.

                               FOURTH CAUSE OF ACTION

                             Breach of Contract (Section 2.15(a))
               81.     Modelo realleges and incorporates by reference each of the allegations

contained in paragraphs 1 through 80 of this Complaint.

               82.     The 2013 Sublicense is a valid and binding contract between Modelo

and Constellation.

               83.     Modelo has fully performed under the 2013 Sublicense, including with

respect to any preconditions necessary for bringing this suit.

               84.     Section 2.15(a) of the 2013 Sublicense provides that Constellation may

adopt Brand Extension Marks, but “solely for (i) the manufacturing, bottling, and packaging

of Mexican-style Beer and importing, advertising, marketing and selling such beer in the

Territory . . .” (Ex. A § 2.15(a).)

               85.     The 2013 Sublicense specifically defines “Mexican-style Beer” to mean

“any Beer bearing the Trademarks that does not bear any trademarks, trade names or trade

dress that would reasonably be interpreted to imply to consumers in the [United States] an

origin other than Mexico.” (Ex. A § 1.1 at 7.)


                                                 -30-
          Case 1:21-cv-07316-UA Document 1 Filed 08/31/21 Page 31 of 40




               86.     Constellation breached Section 2.15(a) of the 2013 Sublicense by using

the MODELO® Marks in connection with the Bourbon Barrels Beer because the Bourbon

Barrels Beer bears “trademarks, trade names or trade dress that would reasonably be

interpreted to imply to consumers in the [United States] an origin other than Mexico,” and thus

is not a “Mexican-style Beer.”

               87.     Constellation’s breach of the 2013 Sublicense is causing immediate and

irreparable harm to Modelo and to its goodwill and reputation, and will continue to do so unless

enjoined by this Court. Modelo is entitled to injunctive relief, as the parties agreed in

Section 9.8 of the 2013 Sublicense.

               88.     Constellation’s breach of the Sublicense was and is willful and

intentional.

                                  DEMAND FOR RELIEF

               WHEREFORE, Modelo respectfully requests that the Court enter judgment

against Defendants as follows:

               1.      Declaring that Constellation has no authorization to manufacture,

import, advertise, market, or sell either of the Modelo Reserva products;

               2.      Declaring that Modelo has not consented to any use of the MODELO®

Marks with regard to either of the Modelo Reserva products;

               3.      Declaring that Constellation has breached the 2013 Sublicense;

               4.      Declaring that Constellation’s use of the tequila- and bourbon-based

Modelo Reserva marks in connection with its Tequila Barrels Beer and Bourbon Barrels Beer

is beyond the scope of the 2013 Sublicense, and thus infringes the MODELO® Marks in

violation of 15 U.S.C. § 1114;




                                               -31-
          Case 1:21-cv-07316-UA Document 1 Filed 08/31/21 Page 32 of 40




               5.      Preliminarily and permanently enjoining Constellation, its agents,

officers, directors, employees, franchisees, licensees, affiliates, principals, subsidiaries,

parents, servants, representatives, attorneys, shareholders, divisions, successors, and assigns,

and all of those in active concert or participation with them who receive notice of such

judgment directly or otherwise, from producing, marketing, or selling either of the Modelo

Reserva products;

               6.      Enjoining Constellation, its agents, officers, directors, employees,

franchisees, licensees, affiliates, principals, subsidiaries, parents, servants, representatives,

attorneys, shareholders, divisions, successors, and assigns, and all of those in active concert or

participation with them who receive notice of such judgment directly or otherwise, from using

or authorizing others to use Modelo’s intellectual property, including the MODELO® Marks

and/or Trade Dress, except as expressly authorized under the 2013 Sublicense; using or

authorizing others to use in any manner any service mark, trademark, trade name, domain

name, trade dress, words, numbers, abbreviations, designs, colors, arrangements, collocations,

or any combinations thereof that would imitate, resemble or suggest Modelo’s well known

MODELO® Marks except as expressly authorized under the 2013 Sublicense; otherwise

infringing Modelo’s MODELO® Marks or trade dress; unfairly competing with Modelo, or

otherwise injuring Modelo’s business reputation in any manner;

               7.      Declaring that this is an exceptional case and that Modelo be awarded

its costs and disbursements incurred in connection with this action, including Modelo’s

reasonable attorneys’ fees and investigative expenses; and

               8.      Any and all such other relief be awarded to Modelo as this Court deems

just and proper.




                                                -32-
Case 1:21-cv-07316-UA Document 1 Filed 08/31/21 Page 33 of 40
      Case 1:21-cv-07316-UA Document 1 Filed 08/31/21 Page 34 of 40




                    APPENDIX 1: THE MODELO MARKS

              Trademark                   Design, if any       Reg. No.
1.            MODELO                                           1,022,817

2.        MODELO ESPECIAL                                      1,055,321

3.         NEGRA MODELO                                        1,217,760

4.          Design of a lion                                   3,111,586




5.         MODELO LIGHT                                        3,183,378

6.      CERVECERIA MODELO                                      3,896,060

7.        MODELO ESPECIAL                                      4060986




8.    MODELO ESPECIAL CHELADA                                  4,606,674
     CERVECERIA MODELO MEXICO




9.    MODELO ESPECIAL CHELADA                                  4,606,676
     CERVECERIA MODELO MEXICO
       Case 1:21-cv-07316-UA Document 1 Filed 08/31/21 Page 35 of 40




              Trademark                    Design, if any       Reg. No.
10.   CERVECERIA MODELO MEXICO                                  4,627,676




11.   MODELO ESPECIAL CHELADA                                   4,679,536

12.         MODELO LIGHT                                        5,003,696




13.         MODELO LIGHT                                        5,036,716




14.   CERVEZA OFICIAL DEL JUEGO                                 5,038,089
               BONITO

15.        CELEBRATE CINCO                                      5,041,297

16.         MODELO LIGHT                                        5,045,780




17.      OFFICIAL FAN OF THE                                    5,095,971
          BEAUTIFUL GAME

18.      OFFICIAL BEER OF THE                                   5,138,986
           BEAUTIFUL GAME

19.          CASA MODELO                                        5,143,147
20.         MODELO NEGRA                                        5,143,148



                                   -35-
       Case 1:21-cv-07316-UA Document 1 Filed 08/31/21 Page 36 of 40




                Trademark                  Design, if any       Reg. No.
21.   M CERVEZA MODELO OFFICIAL                                 5,297,243
      BEER OF THE BEAUTIFUL GAME




22.   M CERVEZA MODELO ESPECIAL                                 5,297,244




23.    CERVEZA MODELO ESPECIAL                                  5,307,114




24.    CERVEZA MODELO ESPECIAL                                  5,307,115
                1925



25.    CERVEZA MODELO ESPECIAL                                  5,307,116
                1925




26.      CERVEZA MODELO 1925                                    5,307,117
      CERVECERIA MODELO MEXICO




                                   -36-
       Case 1:21-cv-07316-UA Document 1 Filed 08/31/21 Page 37 of 40




              Trademark                    Design, if any       Reg. No.
27.      CERVEZA MODELO 1925                                    5,307,118
      CERVECERIA MODELO MEXICO




28.      CERVEZA MODELO 1925                                    5,307,604
      CERVECERIA MODELO MEXICO




29.   M CERVEZA MODELO CERVEZA                                  5,317,781
       OFICIAL DEL JUEGO BONITO




30.   CERVEZA MODELO NEGRA 1925                                 5,330,255




31.                                                             5,330,256
      CERVEZA MODELO NEGRA 1925




32.    CERVEZA MODELO NEGRA                                     5,330,257




                                   -37-
       Case 1:21-cv-07316-UA Document 1 Filed 08/31/21 Page 38 of 40




               Trademark                   Design, if any       Reg. No.
33.   CHELADA TAMARINDO PICANTE                                 5,331,554




34.                                                             5,346,787
       CERVEZA MODELO ESPECIAL




35.    MODELO CHELADA ESPECIAL                                  5,371,011
36.      CERVEZA MODELO 1925                                    5566181




37.        MODELO CHELADA                                       5,566,361
38.        CERVEZA MODELO                                       5,570,943



39.   CERVEZA MODELO CERVECERIA                                 5,578,954
      MODELO MEXICO1925 CHELADA
               ESPECIAL




40.                                                             5,578,955
      CERVEZA MODELO CERVECERIA
      MODELO MEXICO1925 CHELADA
          TAMARINDO PICANTE




                                   -38-
       Case 1:21-cv-07316-UA Document 1 Filed 08/31/21 Page 39 of 40




               Trademark                   Design, if any       Reg. No.
41.   CERVEZA MODELO CERVECERIA                                 5,578,956
      MODELO MEXICO1925 CHELADA
          TAMARINDO PICANTE




42.        VIVE EL FOOTBALL                                     5,638,529

43.                                                             5,728,221
        CERVEZA MODELO NEGRA




44.   ELABORADAS CON UN ESPÍRITU                                5,734,983
             LUCHADOR
45.   CERVEZA MODELO CERVECERIA                                 5,892,160
      MODELO MEXICO1925 CHELADA
             LIMON Y SAL




46.   CERVEZA MODELO CERVECERIA                                 5,915,673
      MODELO MEXICO 1925 CHELADA
             LIMON Y SAL




47.    FIGHT FOR GOLD, FIGHT FOR                                5,927,191
                GLORY
48.       MODELITO ESPECIAL                                     6,081,470




                                   -39-
      Case 1:21-cv-07316-UA Document 1 Filed 08/31/21 Page 40 of 40




             Trademark                    Design, if any       Reg. No.
49.        MANGO Y CHILE                                       6,174,941




                                  -40-
